Exhibit 10.1

 

LOGO [g350697g04y32.jpg]

ESCROW AGREEMENT

among

FDF RESOURCES HOLDINGS LLC

and

NYTEX FDF ACQUISITION, INC.

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Escrow Agent

dated as of May 4, 2012



--------------------------------------------------------------------------------

ESCROW AGREEMENT dated as of May 4, 2012, by and among THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., a national banking association (the “Escrow Agent”),
the undersigned depositor (the “Depositor”) and the undersigned party (“Party
B”; the Depositor and Party B are also individually herein referred to as an
“Interested Party” and collectively as the “Interested Parties”).

PRELIMINARY STATEMENTS:

WHEREAS, the Depositor, Party B and New Francis Oaks, LLC (“Francis Oaks”) have
entered into that certain Agreement and Plan of Merger dated as of May 4, 2012
(as amended, supplemented or otherwise modified from time to time, the
“Underlying Agreement”) pursuant to which, in exchange for the consideration
being paid by the Depositor, Francis Oaks will merge with and into the
Depositor, so that the Depositor will continue as the surviving entity of the
merger; capitalized terms used in this Escrow Agreement have the meanings given
to them in the Underlying Agreement unless otherwise defined herein;

WHEREAS, the Underlying Agreement contemplates that Depositor will cause to be
deposited into escrow $6,250,000 (the “Escrow Amount”);

WHEREAS, the Escrow Agent is willing to act as the Escrow Agent hereunder, and
to hold and invest the Escrow Amount in an interest-bearing account no. 880675,
title FDF RESOURCES & NYTEX FDF ESCROW: at its offices at 10161 Centurion
Parkway, 2nd Floor Jacksonville, FL 32256 (the “Escrow Account”);

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
contained herein, and intending to be legally bound hereby, the Interested
Parties hereby appoint the Escrow Agent to act as, and the Escrow Agent hereby
agrees to act as, escrow agent hereunder and to hold and distribute Escrow
Property (as defined herein) in accordance with and subject to the following
Instructions and Terms and Conditions, and the parties hereby agree as follows:

I. INSTRUCTIONS:

1. Escrow Property. The Depositor shall deliver the Escrow Amount to the Escrow
Agent concurrently with the execution hereof by wire transfer of immediately
available funds to the Escrow Account. The Escrow Amount, plus all interest,
dividends and other distributions, payments and earnings thereon and proceeds
thereof (collectively the “Distributions”) received by the Escrow Agent, less
any property and/or funds distributed or paid in accordance with this Escrow
Agreement, are collectively referred to herein as “Escrow Property,” and shall
be held by the Escrow Agent in escrow and disbursed in accordance with the terms
and provisions of this Escrow Agreement.

2. Investment and Reinvestment of Escrow Property. During the term of this
Escrow Agreement, the Escrow Property shall be invested and reinvested by the
Escrow Agent in BNY Mellon Cash Reserve. The Escrow Agent shall have no
liability for any loss sustained as a result of any investment selected as
indicated in the previous sentence or made pursuant to the written instructions
of the Interested Parties, as a result of any liquidation of any investment
prior to its maturity or failure of the Interested Parties to give the Escrow
Agent instructions to invest or reinvest the Escrow Property. Although the
Interested Parties recognize that they may obtain a broker confirmation or
written statement containing comparable information at no additional cost, the
Interested Parties hereby agree that confirmations of permitted investments are
not required to be issued by the Escrow Agent for each month in which a monthly
statement is rendered. No statement need be rendered for the Escrow Account if
no activity occurred for such month.

3. Distribution of Escrow Property. The Escrow Agent is directed to hold and
distribute the Escrow Property in the following manner:

(a) To the extent there is a Working Capital Deficit on the Final Closing
Statement, as determined pursuant to Section 3.8 of the Underlying Agreement,
then within two (2) business days following receipt of a disbursement notice
executed by the Interested Parties substantially in the form of Exhibit A
hereto, the Escrow Agent shall disburse to the Depositor the amount set forth in
such disbursement notice pursuant to the instructions set forth therein.

 

2



--------------------------------------------------------------------------------

(b) Twenty five percent (25%) of the Escrow Property remaining after eighteen
(18) months following the date hereof (the “Initial Escrow Period”) shall be
released to Party B upon receipt of a disbursement notice executed by the
Interested Parties substantially in the form of Exhibit A hereto, the Escrow
Agent shall disburse the amount set forth in such disbursement notice pursuant
to the instructions set forth therein; provided however that if the Escrow Agent
has received a letter of claim (“Indemnity Claim”) in the form of Exhibit B
hereto from the Depositor on or before midnight on the expiration of the Initial
Escrow Period (which Indemnity Claim remains unresolved at such time), such
amount as set forth in the Indemnity Claim shall remain in the Escrow Account
and the amounts not in dispute, if any, shall be released to Party B upon the
expiration of the Initial Escrow Period.

(c) All Escrow Property remaining after thirty-six (36) months following the
date hereof (the “Full Escrow Period”) shall be released to Party B upon receipt
of a disbursement notice executed by the Interested Parties substantially in the
form of Exhibit A hereto, the Escrow Agent shall disburse the amount set forth
in such disbursement notice pursuant to the instructions set forth therein;
provided however that if the Escrow Agent has received an Indemnity Claim from
the Depositor on or before midnight on the expiration of the Full Escrow Period
(which Indemnity Claim remains unresolved at such time), such amount as set
forth in the Indemnity Claim shall remain in the Escrow Account and the amounts
not in dispute, if any, shall be released to Party B upon the expiration of the
Full Escrow Period.

(d) The aggregate amount of the Escrow Property not released by the Escrow Agent
due to unresolved Indemnity Claims as of the expiration of the Initial Escrow
Period or the Full Escrow Period, as the case may be, shall continue to be held
by the Escrow Agent and not released to Party B until the earlier of (i) such
time as delivery to the Escrow Agent of a final adjudication (including appeals)
in favor of Party B by a court of competent jurisdiction or (ii) agreement by
the Depositor and Party B as to a disbursement of the Escrow Property to Party B
evidenced by delivery to the Escrow Agent of a disbursement notice executed by
the Interested Parties substantially in the form of Exhibit A hereto.

(e) To the extent the Depositor sends an Indemnity Claim to the Escrow Agent and
Party B, the Escrow Agent shall not disburse to the Depositor the amount set
forth in such Indemnity Claim, or any other amount, until it receives either
(i) a disbursement notice executed by the Depositor and Party B substantially in
the form of Exhibit A hereto or (ii) a final adjudication (including appeals) in
favor of Depositor by a court of competent jurisdiction.

4. Authorized Persons. Each of the Interested Parties shall, on the date of this
Escrow Agreement, deliver to the other Interested Party and the Escrow Agent a
certificate in the form of Schedule 1 hereto as to the incumbency and specimen
signature of each officer or other representative of such party authorized to
act for and give and receive notices, requests and instructions on behalf of
such party in connection with this Escrow Agreement (each such officer or other
representative, an “Authorized Person”). From time to time, an Interested Party
may, by delivering to the other Interested Party and the Escrow Agent a revised
certificate in the form of Schedule 1, change the information previously given,
but each of the parties hereto shall be entitled to rely conclusively on the
then-current schedule until receipt of a superseding schedule. Notwithstanding
anything to the contrary herein, any and all acts, notices, requests and
instructions on behalf of the Depositor in connection with this Escrow Agreement
shall be authorized by at least 2 (two) Authorized Persons acting on behalf of
the Depositor.

5. Facsimile/Email Instructions. Each of the Interested Parties hereby provides
to the Escrow Agent and agrees with and accepts the authorizations, limitations
of liability, indemnities, security procedure and other provisions set forth on
Schedule 2 hereto in connection with the Escrow Agent’s reliance upon and
compliance with instructions and directions sent by such parties via e-mail,
facsimile and other similar unsecured electronic methods.

6. Addresses. Notices, instructions and other communications shall be sent to
the Escrow Agent at The Bank of New York Mellon Trust Company, N.A., Corporate
Trust Administration, 10161 Centurion Parkway, 2nd Floor Jacksonville, FL 32256,
Attn.: Escrow Unit, Facsimile No. 904-645-1921, and to the Interested Parties as
follows:

 

3



--------------------------------------------------------------------------------

Depositor

   Party B   

FDF Resources Holdings LLC

   NYTEX FDF Acquisition, Inc.

c/o Prophet Equity

   c/o NYTEX Energy Holdings, Inc.

1460 Main Street, Suite 200

   12222 Merit Drive, Suite 1850

Southlake, Texas 76092

   Dallas, Texas 75251

Attn:     Ross Gatlin, CEO & Managing Partner

   Attn: Michael K. Galvis

              John Tatum, Principal

   Fax:

              Charles Collie, Senior Executive Director

   Tel:

              Trevor Cohen, Vice President

  

Fax:      (817) 898-1509

  

Tel:      (817) 898-1500

     

    with a copy to

  

with a copy to

  

Richards, Kibbe & Orbe LLP

   Winston & Strawn LLP

One World Financial Center

   200 Park Avenue

New York, New York 10281

   New York, NY 10166

Attn:     Larry G. Halperin

   Attn:     Bradley C. Vaiana

              Joon P. Hong

                Bryan C. Goldstein

Fax:    (212) 530-1801

   Fax:     (212) 294-4700

Tel:    (212) 530-1800

   Tel:     (212) 294-2610                (212) 294-6668

7. Termination. This Escrow Agreement shall terminate upon the distribution or
disbursement by the Escrow Agent of all Escrow Property in accordance with the
terms hereof.

8. Compensation. (a) In respect of the Escrow Agent’s services hereunder, the
Interested Parties shall be jointly and severally obligated to pay the Escrow
Agent the fees, expenses, charges and other amounts as set forth on the attached
Schedule 3.

(b) The Interested Parties shall additionally be jointly and severally obligated
to pay all activity and investment charges as per the Escrow Agent’s (or, in the
case of execution of investment orders, executing parties’) then-current
schedule for such charges.

(c) The Interested Parties shall be jointly and severally responsible for and
shall reimburse the Escrow Agent upon demand for all expenses, disbursements and
advances incurred or made by the Escrow Agent in connection with this Agreement,
including, without limitation, the costs, expenses and disbursements of legal
counsel for the Escrow Agent.

(d) Notwithstanding anything to the contrary in this Escrow Agreement, any
amounts payable or to be paid by Party B under this Section 8 and Sections 9,
10(b) and 11(b) under Terms and Conditions, up to a maximum aggregate amount of
$15,000, shall be paid out of the Escrow Property, and the parties hereto
acknowledge and agree that no disbursement notice shall be required for such
purposes.

 

4



--------------------------------------------------------------------------------

II. TERMS AND CONDITIONS:

1. Escrow Agent’s Duties. The duties, responsibilities and obligations of the
Escrow Agent shall be limited to those expressly set forth herein, and no
duties, responsibilities or obligations shall be inferred or implied. The Escrow
Agent shall not be subject to, nor required to comply with, nor required to
inquire as to the performance of any obligation under, any other agreement
between or among the Interested Parties (including the Underlying Agreement) or
to which any Interested Party is a party, even though reference thereto may be
made herein, or to comply with any direction or instruction (other than those
contained herein or delivered in accordance with this Escrow Agreement) from any
Interested Party or any entity acting on its behalf. The Escrow Agent shall not
be required to, and shall not, expend or risk any of its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder.

2. Agreement for Benefit of Parties. This Agreement is for the exclusive benefit
of the parties hereto and their respective successors hereunder, and shall not
be deemed to give, either express or implied, any legal or equitable right,
remedy, or claim to any other entity or person whatsoever.

3. Escrow Agent’s Reliance on Orders, Etc. If at any time the Escrow Agent is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects the
Escrow Property (including, but not limited to, orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of the Escrow Property), the Escrow Agent is authorized to comply
therewith in any manner as it or its legal counsel of its own choosing deems
appropriate; and if the Escrow Agent complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Escrow Agent shall not be liable to any of the
parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

4. The Escrow Agent.

(a) The Escrow Agent shall not be liable for any action taken or omitted or for
any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of gross negligence or
willful misconduct on its part. In no event shall the Escrow Agent be liable
(i) for acting in accordance with or relying upon (and shall be fully protected
in relying upon) any instruction, notice, demand, certificate or document from
each of the Interested Parties, (ii) for any indirect, consequential, punitive
or special damages, even if advised of the possibility thereof, (iii) for the
acts or omissions of its nominees, correspondents, designees, subagents or
subcustodians selected by it in good faith, or (iv) for an amount in excess of
the value of the Escrow Property.

(b) As security for the due and punctual performance of any and all of the
Interested Parties’ obligations to the Escrow Agent hereunder, now or hereafter
arising, the Interested Parties, individually and collectively, hereby pledge,
assign and grant to the Escrow Agent a continuing security interest in, and a
lien on and right of setoff against, the Escrow Property and all Distributions
thereon, investments thereof or additions thereto (whether such additions are
the result of deposits by Depositor or the investment of Escrow Property or
otherwise). If any fees, expenses or costs incurred by, or any obligations owed
to, the Escrow Agent hereunder are not promptly paid when due, the Escrow Agent
may reimburse itself therefor from the Escrow Property, and may sell, convey or
otherwise dispose of any Escrow Property for such purpose. The security interest
and setoff rights of the Escrow Agent shall at all times be valid, perfected and
enforceable by the Escrow Agent against the Interested Parties and all third
parties in accordance with the terms of this Escrow Agreement.

(c) The Escrow Agent may consult with legal counsel at the expense of the
Interested Parties as to any matter relating to this Escrow Agreement, and the
Escrow Agent shall not incur any liability in acting in good faith in accordance
with any written advice from such counsel.

(d) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including, but not limited
to, any act or provision of any present or future law or regulation or
governmental authority, any act of God or war or terrorism, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility).

 

5



--------------------------------------------------------------------------------

5. Collections. Unless otherwise specifically set forth herein, the Escrow Agent
shall proceed as soon as practicable to collect any checks or other collection
items at any time deposited hereunder. All such collections shall be subject to
the Escrow Agent’s usual collection practices or terms regarding items received
by the Escrow Agent for deposit or collection. The Escrow Agent shall not be
required, or have any duty, to notify anyone of any payment or maturity under
the terms of any instrument deposited hereunder, nor to take any legal action to
enforce payment of any check, note or security deposited hereunder or to
exercise any right or privilege which may be afforded to the holder of any such
security.

6. Statements. The Escrow Agent shall provide to the Interested Parties
statements (not less frequently than monthly) reflecting activity in the Escrow
Account for the preceding period. No statement need be provided for periods in
which no Escrow Account activity occurred. Each such statement shall be deemed
to be correct and final upon receipt thereof by the Interested Parties unless
the Escrow Agent is notified in writing to the contrary within thirty
(30) business days of the date of such statement.

7. Limitation of Escrow Agent’s Responsibility. The Escrow Agent shall not be
responsible in any respect for the form, execution, validity, value or
genuineness of documents or securities deposited hereunder, or for any
description therein, or for the identity, authority or rights of persons
executing or delivering or purporting to execute or deliver any such document,
security or endorsement.

8. Notices. Notices, instructions or other communications shall be in writing
and shall be given to the address set forth in the “Addresses” provision herein
(or to such other address as may be substituted therefor by written notification
to the other parties). Notices to the Escrow Agent shall be deemed to be given
when actually received by the Escrow Agent’s Escrow Unit. The Escrow Agent is
authorized to comply with and rely upon any notices, instructions or other
communications believed by it to have been sent or given by an Interested Party
or by a person or persons authorized by an Interested Party, including persons
identified on Authorized Persons schedules delivered pursuant to Section 4 of
the Instructions. Whenever under the terms hereof the time for giving a notice
or performing an act falls upon a Saturday, Sunday, or banking holiday, such
time shall be extended to the next day on which the Escrow Agent is open for
business.

9. Indemnity. The Interested Parties, jointly and severally, shall be liable for
and shall reimburse and indemnify the Escrow Agent and hold the Escrow Agent and
its affiliates, and the Escrow Agent’s and such affiliates’ respective
directors, officers, employees, agents, successors and assigns, harmless from
and against any and all claims, losses, liabilities, costs, disbursements,
damages or expenses (including reasonable attorneys’ fees and expenses and court
costs) (collectively, “Losses”) arising from or in connection with or related to
this Escrow Agreement or being the Escrow Agent hereunder (including but not
limited to Losses incurred by the Escrow Agent in connection with its successful
defense of any claim of gross negligence or willful misconduct on its part),
provided, however, that nothing contained herein shall require the Escrow Agent
to be indemnified for Losses caused by its gross negligence or willful
misconduct.

10. Removal and Resignation of Escrow Agent; Successor Escrow Agent.

(a) The Interested Parties may remove the Escrow Agent at any time by giving to
the Escrow Agent thirty (30) calendar days’ prior notice in writing signed by
the Interested Parties. The Escrow Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof.

(b) Within ten (10) calendar days after giving the foregoing notice of removal
to the Escrow Agent or receiving the foregoing notice of resignation from the
Escrow Agent, the Interested Parties shall jointly agree on and appoint a
successor Escrow Agent. If a successor Escrow Agent has not accepted such
appointment by the end of such thirty (30) day period, the Escrow Agent may
apply to a court of competent jurisdiction for the appointment of a successor
Escrow Agent or for other appropriate relief, and thereafter be relieved of all
further duties and obligations as Escrow Agent hereunder. The costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by the Escrow Agent
in connection with such proceeding shall be paid by, and be deemed a joint and
several obligation of, the Interested Parties.

(c) Upon receipt of the identity of the successor Escrow Agent, the Escrow Agent
shall either deliver the Escrow Property then held hereunder to the successor
Escrow Agent, less the amount of fees, costs and expenses or other obligations
owed to the Escrow Agent, or hold such Escrow Property (or any portion thereof),
pending distribution, until all such fees, costs and expenses or other
obligations are paid.

 

6



--------------------------------------------------------------------------------

(d) Upon delivery of the Escrow Property to the successor Escrow Agent, the
Escrow Agent shall have no further duties, responsibilities or obligations
hereunder.

11. Escrow Agent’s Obligations in the Event of Ambiguities, Conflicting Claims,
Etc.

(a) In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Escrow Agent hereunder, the
Escrow Agent may, in its sole discretion, refrain from taking any action other
than retain possession of the Escrow Property, unless and until the Escrow Agent
receives written instructions, signed by the Interested Parties, which
eliminates such ambiguity or uncertainty.

(b) In the event of any dispute between or conflicting claims by or among the
Interested Parties and/or any other person or entity with respect to any Escrow
Property, the Escrow Agent shall be entitled, in its sole discretion, to refuse
to comply with any and all claims, demands or instructions with respect to such
Escrow Property so long as such dispute or conflict shall continue, and the
Escrow Agent shall not be or become liable in any way to any Interested Party
for failure or refusal to comply with such conflicting claims, demands or
instructions. The Escrow Agent shall be entitled to refuse to act until, in its
sole discretion, either (i) such conflicting or adverse claims or demands shall
have been determined by a final order, judgment or decree of a court of
competent jurisdiction, which order, judgment or decree is not subject to
appeal, or settled by agreement between the conflicting parties as evidenced in
a writing satisfactory to the Escrow Agent, or (ii) the Escrow Agent shall have
received security or an indemnity satisfactory to it sufficient to hold it
harmless from and against any and all Losses which it may incur by reason of so
acting. The Escrow Agent may, in addition, elect, in its sole discretion, to
commence an interpleader action or seek other judicial relief or orders as it
may deem, in its sole discretion, necessary. The costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with such
proceeding shall be paid by, and shall be deemed a joint and several obligation
of, the Interested Parties.

12. Governing Law; Jurisdiction; Waiver of Right to Trial by Jury. This Escrow
Agreement shall be interpreted, construed, enforced and administered in
accordance with the internal substantive laws (and not the choice of law rules)
of the State of New York. Each Interested Party hereby submits to the personal
jurisdiction of and each agrees that all proceedings relating hereto shall be
brought in courts located within the City and State of New York. Each Interested
Party hereby waives the right to trial by jury and to assert counterclaims in
any such proceedings. To the extent that in any jurisdiction any Interested
Party may be entitled to claim, for itself or its assets, immunity from suit,
execution, attachment (whether before or after judgment) or other legal process,
each such party hereby irrevocably agrees not to claim, and hereby waives, such
immunity. Each Interested Party waives personal service of process and consents
to service of process by certified or registered mail, return receipt requested,
directed to it at the address last specified for notices hereunder, and such
service shall be deemed completed ten (10) calendar days after the same is so
mailed.

13. Amendments, Etc. Except as otherwise permitted herein, this Escrow Agreement
may be modified only by a written amendment signed by all the parties hereto,
and no waiver of any provision hereof shall be effective unless expressed in a
writing signed by the party to be charged.

14. Remedies Cumulative. The rights and remedies conferred upon the parties
hereto shall be cumulative, and the exercise or waiver of any such right or
remedy shall not preclude or inhibit the exercise of any additional rights or
remedies. The waiver of any right or remedy hereunder shall not preclude the
subsequent exercise of such right or remedy.

15. Representations and Warranties. Each of the Interested Parties represents
and warrants (a) that this Escrow Agreement has been duly authorized, executed
and delivered on its behalf and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other debtor relief laws and that certain
equitable remedies may not be available regardless of whether enforcement is
sought in equity or at law, and (b) that the execution, delivery and performance
of this Escrow Agreement by it do not and will not violate any applicable law or
regulation.

16. Illegality, Etc. The invalidity, illegality or unenforceability of any
provision of this Escrow Agreement shall in no way affect the validity, legality
or enforceability of any other provision; and if any provision is held to be
enforceable as a matter of law, the other provisions shall not be affected
thereby and shall remain in full force and effect.

 

7



--------------------------------------------------------------------------------

17. Entire Agreement. This Escrow Agreement shall constitute the entire
agreement of the parties with respect to the subject matter and supersedes all
prior oral or written agreements in regard thereto.

18. Survival of Certain Provisions. Section 8 of the Instructions and Sections
8-9, 12 and 21-22 of the Terms and Conditions of this Escrow Agreement shall
survive termination of this Escrow Agreement and/or the resignation or removal
of the Escrow Agent.

19. Headings. The headings contained in this Agreement are for convenience of
reference only and shall have no effect on the interpretation or operation
hereof.

20. Counterparts. This Escrow Agreement may be executed by each of the parties
hereto in any number of counterparts and may be executed by facsimile or
electronic delivery, each of which when so executed and delivered, shall be
deemed to be an original and all such counterparts shall together constitute one
and the same agreement.

21. Certain Tax Matters. Except as provided in paragraph 4(b) of the Terms and
Conditions above, the Escrow Agent does not have any interest in the Escrow
Property but is serving as escrow holder only and having only possession
thereof. The Interested Parties shall jointly and severally be obligated to and
shall pay or reimburse the Escrow Agent upon request for any transfer taxes or
other taxes relating to the Escrowed Property incurred in connection herewith
and shall jointly and severally indemnify and hold harmless the Escrow Agent for
any amounts that it is obligated to pay in the way of such taxes. Any payments
of income from this Escrow Account shall be subject to withholding regulations
then in force with respect to United States taxes. The parties hereto will
provide the Escrow Agent with appropriate W-9 forms for tax I.D., number
certifications, or W-8 forms for non-resident alien certifications, and will
inform the Escrow Agent as to the proper allocation of income in respect of the
Escrow Property for annual and periodic tax and other reporting purposes. It is
understood that the Escrow Agent shall be responsible for income reporting only
with respect to income earned on investment of funds which are a part of the
Escrow Property and is not responsible for any other reporting.

22. Patriot Act Compliance, Etc. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering and the Customer Identification Program (“CIP”)
requirements under the USA PATRIOT Act and its implementing regulations,
pursuant to which the Escrow Agent must obtain, verify and record information
that allows the Escrow Agent to identify customers (“Applicable Law”), the
Escrow Agent is required to obtain, verify and record certain information
relating to individuals and entities which maintain a business relationship with
the Escrow Agent. Accordingly, each Interested Party agrees to provide to the
Escrow Agent upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the Escrow
Agent to comply with Applicable Law, including, but not limited to, information
as to name, physical address, tax identification number and other information
that will help the Escrow Agent to identify and verify such Interested Party
such as organizational documents, certificates of good standing, licenses to do
business or other pertinent identifying information. Each Interested Party
understands and agrees that the Escrow Agent cannot open the Escrow Account
unless and until the Escrow Agent verifies the identities of the Interested
Parties in accordance with its CIP.

23. Successors and Assigns of Escrow Agent. Any corporation or other company
into which the Escrow Agent may be merged or converted or with which it may be
consolidated, or any corporation or other company resulting from any merger,
conversion or consolidation to which the Escrow Agent shall be a party, or any
corporation or other company succeeding to the business of the Escrow Agent
shall be the successor of the Escrow Agent hereunder without the execution or
filing of any paper with any party hereto or any further act on the part of any
of the parties hereto, except where an instrument of transfer or assignment is
required by law to effect such succession, anything herein to the contrary
notwithstanding.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Escrow Agreement to be
executed by a duly authorized officer as of the day and year first written
above.

DEPOSITOR:

 

FDF RESOURCES HOLDINGS LLC By:   /s/ Ross Gatlin   Name: Ross Gatlin   Title:
Manager

PARTY B:

 

NYTEX FDF ACQUISITION, INC. By:   /s/ Michael G. Francis   Name: Michael G.
Francis   Title: President

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Escrow Agent

 

By:   /s/ Stephanie Matthews   Name: Stephanie Matthews   Title: Associate

Signature Page to Escrow Agreement



--------------------------------------------------------------------------------

Schedule 1

Authorized Officers of the Depositor

 

Name           Signature Ross Gatlin     /s/ Ross Gatlin John Tatum     /s/ John
Tatum Charles Collie     /s/ Charles Collie Trevor Cohen     /s/ Trevor Cohen

Authorized Officers of Party B

 

Name             Signature Michael Galvis     /s/ Michael Galvis Bryan Sinclair
    /s/ Bryan A. Sinclair

Escrow Agreement Incumbency



--------------------------------------------------------------------------------

Schedule 2

ELECTRONIC METHODS AUTHORIZATION, LIMITATION OF LIABILITY AND INDMENITY

Interested Party Authorization, Limitation of Liability and Indemnity. Each
Interested Party hereby authorizes the Escrow Agent and its affiliates (the
“Bank”) to rely upon and comply with instructions and directions sent by it via
e-mail, facsimile and other similar unsecured electronic methods (but excluding
on-line communications systems covered by a separate agreement such as the
Bank’s Inform or CA$H-Register Plus system, “On-Line Communications Systems”)
(“Electronic Methods”) by persons believed by the Bank to be authorized to give
instructions and directions on behalf of the Interested Party. Except as set
forth below with respect to funds transfers, the Bank shall have no duty or
obligation to verify or confirm that the person who sent such instructions or
directions is, in fact, a person authorized to give instructions or directions
on behalf of the Interested Party (other than to verify that the signature on a
facsimile is the signature of a person authorized to give instructions and
directions on behalf of the Interested Party); and the Bank shall have no
liability for any losses, liabilities, costs or expenses incurred or sustained
by the relevant Interested Party as a result of such reliance upon or compliance
with such instructions or directions. Each Interested Party agrees to assume all
risks arising out of the use of Electronic Methods to submit instructions and
directions to the Bank, including without limitation the risk of the Bank acting
on unauthorized instructions, and the risk of interception and misuse by third
parties.

Funds Transfer Security Procedures. With respect to any “funds transfer,” as
defined in Article 4-A of the Uniform Commercial Code, the following security
procedure will apply: An Interested Party’s payment instruction is to include
the name and (in the case of a facsimile) signature of the person initiating the
funds transfer request. If the name is listed as an Authorized Person on a
certificate in the form of Schedule 1 hereto delivered pursuant to the Escrow
Agreement, the Bank will confirm the instructions by telephone call to any
person listed as an Authorized Person, who may be the same person who initiated
the instruction. When calling back, the Bank will request from the relevant
Interested Party’s staff member his or her name. If the name is listed in the
Escrow Agent’s records as an Authorized Person, the Bank will confirm the
instructions with respect to amount, names and numbers of accounts to be charged
or credited and other relevant reference information. Each Interested Party
acknowledges that the Bank has offered such Interested Party other security
procedures that are more secure and are commercially reasonable for such
Interested Party, and that such Interested Party has nonetheless chosen the
procedures described in this paragraph. Each Interested Party agrees to be bound
by any payment order issued in its name, whether or not authorized, that is
accepted by the Bank in accordance with the above procedures. When instructed to
credit or pay a party by both name and a unique numeric or alpha-numeric
identifier (e.g. ABA number or account number), the Bank, and any other bank
participating in the funds transfer, may rely solely on the unique identifier,
even if it identifies a party different than the party named. This applies to
beneficiaries as well as any intermediary bank. Each Interested Party agrees to
be bound by the rules of any funds transfer network used in connection with any
payment order accepted by the Bank hereunder.

Authorization. This authorization shall remain in full force and effect until
the earlier of termination of this Escrow Agreement or the date it is canceled,
revoked or amended by written notice received by the Escrow Agent; and replaces
and supersedes any previous authorization from an Interested Party to the Bank
relating to the giving of instructions by facsimile, e-mail or other similar
Electronic Methods (but excluding On-Line Communications Systems) in relation to
this Escrow Agreement, and is in addition to all other authorizations.
Notwithstanding any revocation, cancellation or amendment of this authorization,
any action taken by the Bank pursuant to this authorization prior to the Bank’s
actual receipt and acknowledgement of a notice of revocation, cancellation or
amendment shall not be affected by such notice.

Indemnity. Each Interested Party agrees to indemnify and hold harmless the Bank
against any and all claims, losses, damages liabilities, judgments, costs and
expenses (including reasonable attorneys’ fees) (collectively, “Losses”)
incurred or sustained by the Bank as a result of or in connection with the
Bank’s reliance upon and compliance with instructions or directions given by
such Interested Party by Electronic Methods, provided, however, that such Losses
have not arisen from the gross negligence or willful misconduct of the Bank, it
being understood that, except for the confirmation procedures set forth herein,
the failure of the Bank to verify or confirm that the person giving the
instructions or directions, is, in fact, an Authorized Person does not
constitute gross negligence or willful misconduct.



--------------------------------------------------------------------------------

Representation. Each Interested Party hereby represents and warrants to the Bank
that this authorization is properly given and has been duly approved by a
resolution of its Board of Directors or if the Board of Directors no longer
exists, an Authorized Person having power and authority to bind such Interested
Party.

 

2